MORRISON, Judge.
The offense is the sale of beer in a dry area; the punishment, six months in jail and a fine of $500.00.
No statement of facts on the trial on the merits or bills of exception appeared in the record.
Appellant’s amended motion for new trial sought for the first time to raise a question as to the validity of the order of transfer from the county court to the district court.
In Abbott v. State, 42 Tex. Cr. R. 8, 57 S. W. 97, we said:
“Appellant’s first complaint in his motion for new trial-is that the court had no jurisdiction to try the case, because Of á-failure to make a proper and legal transfer of the indictment from the district to the county court. This objection cannot be urged for the first time in motion -for new trial, but should be made by plea to the jurisdiction. This exact question was decided by us in Bonner v. State, 38 Tex. Cr. R. 599, 44 S. W. 172. We there held that where the defendant has pleaded to the indictment, without motion to quásh "or plea to the jurisdiction, it is too late to interpose such objection by motion in arrest of judgment, and clearly it would be too late on motion for new trial.”
This, we think, disposes of appellant’s attack upon the order of transfer from the county court to the district court. This is *349a question that should have been raised before announcement and cannot be raised for the first time on motion for new trial.
Finding no reversible error, the judgment of the trial court is affirmed.